United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                    February 26, 2010

                                          Before

                           RICHARD D. CUDAHY, Circuit Judge

                           DIANE P. WOOD, Circuit Judge

                           TERENCE T. EVANS, Circuit Judge


IN RE: TIMOTHY E. GYSIN, DONNA                     ]   Appeal from the United
E. GYSIN,                                          ]   States District Court for
        Debtors.                                   ]   the Northern District
                                                   ]   of Indiana, South Bend
APPEAL OF:      DEBRA L. MILLER,                   ]   Division.
Trustee.                                           ]
                                                   ]   No. 3:09-cv-00184-WCL
No. 09-3013                                        ]
                                                   ]   William C. Lee,
                                                   ]        Judge.


     IT IS ORDERED that the opinion of this court issued on February 19, 2010, is
amended as follows:

      On page 1, line 4 of the opening paragraph, change ʺLinda Millerʺ to ʺDebra Millerʺ.